DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-4, 8-11 are pending.
Claims 1-4, 8-11 are examined herein.  
The rejection to claims 1-4 and 8 are withdrawn in view of Applicant’s amendments of the claims.
The rejection to Claims 4 and 9 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments of the claims.  
The rejection to Claims 1-3 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by DeBolt et al. (Proceedings of the National Academy of Sciences 104.14 (2007): 5854-5859) is withdrawn in view of Applicant’s amendments.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 

Claims 1-4, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Beavers (US 20080038196 A1) in view of Kolukisaoglu et al. (Plant Science 178 (2010) 476–484), Chen et al. (The Plant Journal (1999) 19(6), 667-677) taken with evidence of Wen et al. (J. Agric. Food Chem. 2005, 53, 6624-6629).
This is a new rejection made in view of Applicant’s amendments of the claims.
Applicant claims a method for discovering effective bioactive compounds, based on plant development biology, the method comprising: 
A. cultivatinq a plant as a standard in media comprisinq a medicinal inqredient; 
B. identifvinq one or more unique phenotypes shown in the plant as a standard; C. preparinq and fractionatinq an extract of an herbal medicinal material; 
D. cultivatinq a first experimental plant in the presence of a fraction of step C, wherein the first experimental plant is the same species of plant as the plant as a standard; and 
E. comparinq one or more unique phenotypes in the first experimental plant of step D with the one or more unique phenotypes in the plant as a standard (Claim 1), 
The method of claim 1, wherein the plant is A. thaliana (Arabidopsis thaliana) (Claim 2), the method of claim 2, wherein the plant is one of wild type, mutant and transgenic plants (Claim 8), the method of claim 8, wherein the transgenic plant is a plant genetically modified by introducing chimeric genes which combine any one of genes of 
Beavers et al. teaches a method of obtaining reproducible and reliable pharmacological activity from a pharmacologically active mixture of chemical components derived from a plant source, comprising: 
(a) conducting a plurality of different extraction processes on a plurality of samples from the same plant source to produce a plurality of plant extracts; 
(b) conducting at least one pharmacological test known to correlate with a changed biological state of a living organism on each plant extract; 
(c) selecting the plant extract displaying the desired level of pharmacological activity in step (b); 
(d) optionally, concentrating the extract from step (a), step (b) and/or step (c) to obtain a specific level of alkaloid for standardization. (Claim 12).  Beavers et al. teaches an embodiment wherein separate extracts from an herbal material comprising berberine (an antibacterial substance) are measured using chromatography and also used to establish a baseline reference standard for bacterial growth inhibition – minimum inhibitory concentration (MIC) against a specific organism.  Beavers et al. teaches that the MIC can be compared to the minimum bactericidal concentration (MBC) to arrive at an “Activity Factor” that can be then used as a standard to determine the activity of 
Beavers et al. does not teach that the organism that is cultivated and by which a unique phenotype (a “changed biological state”) is established is a plant such as Arabidopsis thaliana, or that the plurality of extractions are serialized as claimed in Claim 10.
Chen et al. teaches a method of establishing a phenotype that can be easily screened – a luciferase light-emission phenotype – generated by fusing a salicylic acid-responsive promoter (GST6) to a luciferase gene and transforming Arabidopsis thaliana plants with a construct encoding the fusion.  Chen et al. teaches that transgenic plant cells express the luciferase reporter when the transgenic plants are cultured in liquid media containing 200 or 400 micromolar salicylic acid.  (p. 667 right col. ¶ 4 – p. 670 left col. ¶ 1, Figures 2 and 5).  Chen et al. teaches that the GST6 gene is involved in plant developmental stress responses, with transcription being affected by plant growth 
Wen et al. provides evidence that the medicinal molecule salicylic acid is a component of Chinese herbal medicines and a method of preparing extracts of Chenxiang-Shuqi pill and Yinhuang powder and detecting salicylic acid and other phenolic molecules using HPLC and separating the phenolic molecules from the medicines using further chromatography.  (p. 6625 left col. ¶ 1 – p. 6628 left col. ¶ 6).
Kolukisaoglu et al. teaches different approaches in high-throughput screening of the effects of different chemicals in plants.  In the first type, a large number of different chemicals are screened against a single plant variety or line, in the second type a chemical is screened against a large number of different varieties or lines and the third type is a hybrid of the two, wherein large numbers of chemicals are screened against a large number of different plant varieties or lines.  Kolukisaoglu et al. teaches that the high-throughput method can utilize automated screening of phenotypes established to detect certain chemicals (such as bleaching) and Kolukisaoglu et al. teaches an example wherein a phenotype relative to various concentrations of D-arginine was established – root growth inhibition. (p. 480, right col. ¶ 2 – p. 482 left col. ¶ 1, Figure 2). Kolukisaoglu et al. teaches that such high-throughput methods require significant up-front costs but once established can be highly cost-effective compared to other methods of detecting chemicals.  (p. 482 left col. ¶ 2- right col. ¶ 1).  Kolukisaoglu et al. teaches that the methods can be used with wild-type plants and plants that have been mutated to comprise a reporter gene.  (p. 480 right col. ¶ 3).  Kolukisaoglu et al. teaches that reporter genes used in high-throughput chemical screens include genes that encode Arabidopsis thaliana as the plant for the chemical screens as taught by Kolukisaoglu et al.  (throughout).  
.It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Beavers et al. such that the organism is a plant such as the model plant Arabidopsis thaliana and the active fractions are further fractioned and assayed using plant phenotype comparisons to identify a single active compound.  One having ordinary skill in the art would have been motivated to do this because Beavers et al. teaches a method with steps corresponding to the recited steps in the instant claims, using biological phenotypes in organisms to successfully identify effective amounts of medicinal plant ingredients in plant extracts.  Kolukisaoglu et al. teaches that plant phenotypes can be used to screen for the presence of specific chemicals and that using plants for such a detection scheme can be automated and cost-effective.  Further, the teachings of Chen et al. illustrate an example of engineering plants such that they produce an easily scored phenotype that is a reporter of the presence of a medicinal ingredient found in herbal medicines.  The teachings of Kolukisaoglu et al. and Chen et al. would provide one of ordinary skill in the art with a reasonable expectation of success in using plants with the method of Beavers et al.  As such, it would have been prima facie obvious to modify the method as taught by Beavers et al. to arrive at a method as encompassed by Applicant’s claims.  It would have been further prima facie obvious to one of ordinary skill in the art to modify the method of Beavers et al. to add the steps as recited in Claim 10 of selecting the active .  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/Examiner, Art Unit 1662